Case: 20-11080      Document: 00516267889          Page: 1     Date Filed: 04/05/2022




            United States Court of Appeals
                 for the Fifth Circuit                                    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              April 5, 2022
                                    No. 20-11080
                                                                            Lyle W. Cayce
                                                                                 Clerk

   Maria Seigler,

                                                             Plaintiff—Appellant,

                                        versus

   Wal-Mart Stores Texas, L.L.C., doing business as
   Walmart Supercenter #963,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:19-CV-998


   Before Dennis, Higginson, and Costa, Circuit Judges.
   James L. Dennis, Circuit Judge:
          In this slip-and-fall case governed by Texas premises-liability law,
   plaintiff Maria Seigler appeals the district court’s decisions to (1) exclude her
   affidavit from consideration under the sham-affidavit doctrine, and (2) grant
   summary judgment to defendant Wal-Mart Stores Texas, L.L.C. For the
   following reasons, we reverse the district court and remand for further
   proceedings.
Case: 20-11080      Document: 00516267889           Page: 2   Date Filed: 04/05/2022




                                     No. 20-11080


                                            I.
          While shopping at a Wal-Mart Supercenter retail store in
   Weatherford, Texas, Seigler slipped and fell in the store’s deli section. Her
   amended complaint referred to the cause of her fall as “grease or a similar
   slick substance.” She alleged that Wal-Mart had either actual or constructive
   knowledge of the spilled grease, yet failed to clean it up or warn her of the
   hazardous condition, and claimed she suffered unspecified personal injuries
   as a result. Seigler initially filed her lawsuit in Texas state court. Wal-Mart
   removed the case to federal court on the basis of diversity jurisdiction.
          During discovery, Seigler and multiple Wal-Mart employees were
   deposed. At her deposition, Seigler was asked to describe the cause of her
   fall. She answered, “some sort of greasy liquid.” When asked about its color,
   she answered “yellowish.” When asked again about the cause of her fall,
   Seigler described the spill as a “liquid” that “smelled like chicken or like
   something baked or cooked” and said the substance was “greasy.” She also
   testified that the substance “was on my tennis shoe.” When asked if any
   other part of her body or clothes was “touched by” the substance, Seigler
   answered, “I don’t know.” Seigler also answered “no” when asked if she
   had “personal knowledge” or “evidence” of either how the grease got on the
   floor or how long it was on the floor.
          A Wal-Mart employee similarly testified that the cause of Seigler’s fall
   was “a brown substance that appeared to be chicken grease” or “an oily
   substance.” Wal-Mart employees also testified that rotisserie chickens are
   displayed in plastic containers placed on a heated shelf in the deli counter,
   also referred to as a “hot case,” and that Seigler fell in front of the counter.
   At least one Wal-Mart employee testified that she was working the deli
   counter at the time of Seigler’s fall.




                                            2
Case: 20-11080      Document: 00516267889           Page: 3   Date Filed: 04/05/2022




                                     No. 20-11080


          Relying largely on Seigler’s deposition testimony, Wal-Mart moved
   for summary judgment. Wal-Mart argued that Seigler’s testimony showed
   that she had no evidence that it had actual or constructive knowledge of the
   spill, a required element of a premises-liability claim.
          With her response to Wal-Mart’s motion for summary judgment,
   Seigler submitted an affidavit. The affidavit included the following:
          On January 25, 2018, I fell in front of the deli counter at the
          Walmart Supercenter in Weatherford, Texas. I was in front of
          the hot case where the hot rotisserie chickens were displayed,
          when I suddenly fell.
          After falling, I noticed that some of the greasy residue that
          caused me to slip was on my shoe and also on the ground next
          to me. The substance appeared to be chicken grease or chicken
          residue. When I touched it, the residue was cold, and
          congealed, appearing like it had been there long enough to cool
          off and thicken up. The residue was not clear, but appeared
          yellowish brown.
   In its reply, Wal-Mart objected that Seigler’s affidavit “lack[ed] credibility”
   and was a “self-serving sham” that should be stricken from the record.
          Three days later, without any response by Seigler to the evidentiary
   objection, the district court granted Wal-Mart’s motion for summary
   judgment, and dismissed Seigler’s claim with prejudice. The district court
   ruled that Seigler had not carried her burden of showing a genuine dispute of
   material fact regarding whether the spill had been on the floor long enough
   for Wal-Mart to have constructive knowledge of the hazardous condition.
   While Seigler’s affidavit did provide potential evidence on this element, the
   district court ruled that “it contradicts plaintiff’s sworn testimony and
   should be disregarded.” Alternatively, the district court stated that, even if
   it were to consider Seigler affidavit as competent evidence, summary
   judgment for Wal-Mart would still be granted because “plaintiff’s




                                          3
Case: 20-11080      Document: 00516267889           Page: 4    Date Filed: 04/05/2022




                                     No. 20-11080


   speculative testimony about the length of time the substance was on the floor
   based on its looks does not create a fact issue.” Seigler appealed.
                                          II.
          We “review a district court’s exclusion or admission of evidence”—
   including application of the sham-affidavit doctrine—“for an abuse of
   discretion,” subject to harmless-error review. Guillory v. Domtar Indus. Inc.,
   95 F.3d 1320, 1329 (5th Cir. 1996). “[E]ven if a district court has abused its
   discretion, this court will not reverse unless the error affected the substantial
   rights of the parties.” Winzer v. Kaufman Cty., 916 F.3d 464, 473 (5th Cir.
   2019) (cleaned up).
          “This court reviews de novo a district court’s grant of summary
   judgment, applying the same standard as the district court.” Austin v. Kroger
   Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017) (citing Ford Motor Co. v. Tex.
   Dep’t of Trans., 264 F.3d 493, 498 (5th Cir. 2001). Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). “A genuine issue of material fact exists when the
   evidence is such that a reasonable jury could return a verdict for the non-
   moving party.” Austin, 864 F.3d at 328 (internal quotation marks and
   citation omitted). On summary judgment, all facts and reasonable inferences
   are construed in favor of the nonmovant, and the court should not weigh
   evidence or make credibility findings. Deville v. Marcantel, 567 F.3d 156, 163–
   64 (5th Cir. 2009).
                                         III.
          Seigler challenges both (1) the district court’s evidentiary ruling to
   exclude her affidavit under the sham-affidavit doctrine, and (2) the district
   court’s granting of summary judgment to Wal-Mart.




                                          4
Case: 20-11080      Document: 00516267889           Page: 5    Date Filed: 04/05/2022




                                     No. 20-11080


                                          A.
          “In considering a motion for summary judgment, a district court must
   consider all the evidence before it and cannot disregard a party’s affidavit
   merely because it conflicts to some degree with an earlier deposition.”
   Kennett-Murray Corp. v. Bone, 622 F.2d 887, 893 (5th Cir. 1980). However,
   the “sham-affidavit doctrine” is an exception to this general rule by which
   “this court does not allow a party to defeat a motion for summary judgment
   using an affidavit that impeaches, without explanation, sworn testimony.”
   S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 495 (5th Cir. 1996). “This
   authority stands for the proposition that a nonmoving party may not
   manufacture a dispute of fact merely to defeat a motion for summary
   judgment.” Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380, 386 (5th
   Cir. 2000). “If a party who has been examined at length on deposition could
   raise an issue of fact simply by submitting an affidavit contradicting his own
   prior testimony, this would greatly diminish the utility of summary judgment
   as a procedure for screening out sham issues of fact.” Id. (quoting Perma
   Research & Dev. Co. v. Singer Co., 410 F.2d 572, 578 (2d Cir. 1969)).
          However, not every discrepancy in an affidavit justifies disregarding it
   when evaluating summary judgment evidence. See Winzer, 916 F.3d at 472.
   Instead, the bar for applying the doctrine is a high one, typically requiring
   affidavit testimony that is “inherently inconsistent” with prior testimony.
   See id.; see also Clark v. Resistoflex Co., A Div. of Unidynamics Corp., 854 F.2d
   762, 767 (5th Cir. 1988) (characterizing the sham-affidavit doctrine as
   “denying credence to an affidavit so markedly inconsistent with the affiant’s
   prior deposition as to constitute an obvious sham”). An affidavit that
   “supplements rather than contradicts prior deposition testimony” falls
   outside the doctrine’s ambit. S.W.S. Erectors, Inc., 72 F.3d at 496. In other
   words, the sham-affidavit doctrine is not applicable when discrepancies
   between an affidavit and other testimony can be reconciled such that the



                                          5
Case: 20-11080       Document: 00516267889            Page: 6   Date Filed: 04/05/2022




                                       No. 20-11080


   statements are not inherently inconsistent. Winzer, 916 F.3d at 472–73.
   Typically, then, “‘[i]n light of the jury’s role in resolving questions of
   credibility, a district court should not reject the content of an affidavit even
   if it is at odds with statements made’ earlier.” Id. at 472 (quoting Kennett-
   Murray, 622 F.3d at 893).
          The district court identified four discrepancies between Seigler’s
   deposition testimony and affidavit pertaining to (1) the substance’s color,
   (2) its temperature and consistency, (3) its size, and (4) whether she touched
   the substance.     Seigler argues that none of her affidavit testimony is
   inherently inconsistent with her deposition testimony, but rather that it is
   supplementary.      Wal-Mart argues that the affidavit testimony either
   contradicts the deposition testimony or offers new testimony, without
   explanation, on a topic that was explored during Seigler’s deposition but that
   she claimed to have no knowledge of at that time. Wal-Mart is correct that
   Seigler’s affidavit does not include an explanation for the additional
   testimony. However, an explanation is not required unless the affidavit
   contradicts, rather than supplements, the deposition testimony. See S.W.S.
   Erectors, Inc. v. Infax, Inc., 72 F.3d at 495.
          We easily conclude that two of the discrepancies identified by the
   district court—testimony regarding the substance’s color and size of the
   spill—present no contradiction or inconsistency that would justify
   application of the sham-affidavit doctrine. Seigler’s deposition testimony
   that the spill was “yellowish” is easily reconcilable with her affidavit
   testimony that it was “yellowish brown.” And while the district court
   correctly noted that Seigler testified at her deposition that she did not know
   the size of the spill, her affidavit did not contradict her deposition because
   the affidavit included no testimony on the size of the spill either.




                                            6
Case: 20-11080      Document: 00516267889           Page: 7     Date Filed: 04/05/2022




                                     No. 20-11080


          The next discrepancy, regarding the temperature and consistency of
   the substance, requires more attention. Wal-Mart argues that Seigler’s
   affidavit testimony that the substance was “cold,” “congealed,” and
   “thicken[ed] up” contradicted her deposition testimony because Seigler
   testified at her deposition that (1) she had no “personal knowledge” or
   “evidence” of how long the grease had been on the floor and (2) that the
   substance was “liquid.”         However, we disagree that there was a
   contradiction. First, we agree with Seigler that a non-lawyer deponent is not
   expected to understand the legal significance of the terms “personal
   knowledge” and “evidence.” Second, while the discrepancies between
   Seigler’s deposition and affidavit may call her credibility into question, we do
   not think they rise to the level of a contradiction or an inherent inconsistency,
   because the testimony can be reconciled. See Winzer, 916 F.3d at 472–73.
          Seigler described the substance as “some sort of greasy liquid” at her
   deposition, but she was not asked questions about its temperature or
   consistency. Later, in her affidavit, she described the grease as “cold,”
   “congealed,” and “thicken[ed] up.” These descriptions are not mutually
   exclusive, nor are they necessarily contradictory. In other words, it is
   possible that “some sort of greasy liquid” could also be “cold,” “congealed”
   and “thicken[ed] up.” Thus, we think the proper course in this case is to
   allow a jury to evaluate the testimony’s credibility. “‘In light of the jury’s
   role in resolving questions of credibility, a district court should not reject the
   content of an affidavit even if it is at odds with statements made’ earlier.” Id.
   at 472 (quoting Kennett-Murray, 622 F.3d at 893).
          Last, after testifying at her deposition that some of the grease got on
   her shoe, Seigler was specifically asked, “[d]id any other part of your body or
   clothes get—get touched by the—by the condition or did you get it on you?”
   She answered “I don’t know” to that specific question, which was phrased
   in the passive voice. While her failure to volunteer at her deposition the



                                           7
Case: 20-11080      Document: 00516267889          Page: 8   Date Filed: 04/05/2022




                                    No. 20-11080


   additional testimony that she actively touched the grease may call her
   credibility into question, again, her affidavit does not inherently contradict
   her deposition as the testimony can be reconciled.
          In sum, Seigler’s affidavit testimony did not inherently contradict her
   deposition testimony, and the district court abused its discretion in applying
   the sham-affidavit rule.
                                         B.
          Having established that Seigler’s affidavit testimony is competent
   summary judgment evidence, we next consider whether the district court
   erred in granting summary judgment for Wal-Mart.
          Under Texas law, a premises owner “has a duty to exercise reasonable
   care to make the premises safe for invitees.” Austin v. Kroger Texas, L.P., 465
   S.W.3d 193, 202 (Tex. 2015). To prevail on a premises-liability claim, a
   plaintiff must prove four elements: “(1) Actual or constructive knowledge of
   some condition on the premises by the owner/operator; (2) That the
   condition posed an unreasonable risk of harm; (3) That the owner/operator
   did not exercise reasonable care to reduce or eliminate the risk; and (4) That
   the owner/operator’s failure to use such care proximately caused the
   plaintiff’s injuries.” Wal-Mart Stores, Inc. v. Gonzalez, 968 S.W.2d 934, 936
   (Tex. 1998); see also Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992);
   Corbin v. Safeway Stores, Inc., 648 S.W.2d 292, 296 (Tex. 1983). This appeal
   involves only the “constructive knowledge” element; i.e., whether “the
   condition existed long enough to give the premises owner a reasonable
   opportunity to discover it.” Wal Mart Stores, Inc. v. Reece, 81 S.W.3d 812,
   814 (Tex. 2002).
          To prove constructive notice, “there must be some proof of how long
   the hazard was there before liability can be imposed on the premises owner
   for failing to discover and rectify, or warn of, the dangerous condition.” Id.




                                         8
Case: 20-11080     Document: 00516267889           Page: 9   Date Filed: 04/05/2022




                                    No. 20-11080


   at 816.   In determining whether a premises owner had constructive
   knowledge, a court may consider the combination of (1) the length of the time
   the hazard existed, (2) the proximity of employees to the hazard, and (3) the
   conspicuousness of the hazard. Wal-Mart Stores, Inc. v. Spates, 186 S.W.3d
   566, 567–68 (Tex. 2006) (referring to “analyzing the combination of
   proximity, conspicuity, and longevity” when determining constructive
   notice). “[M]ere proximity of an employee to a spill, without evidence of
   when or how it came to be on the floor, [is] legally insufficient to charge a
   premises owner with constructive notice of the hazard.” Id. at 567 (citing
   Reece, 81 S.W.3d at 816–87). Evidence of the changed condition of a
   substance, however, may be sufficient on its own to show that the substance
   existed for long enough to result in constructive knowledge by the premises
   owner. See Kofahl v. Randall’s Food & Drugs, Inc., 151 S.W.3d 679, 681 (Tex.
   App. 2004); Kroger Stores, Inc. v. Hernandez, 549 S.W.2d 16, at 16–17 (Tex.
   Civ. App. 1977); Furr’s, Inc. v. Bolton, 333 S.W.2d 688, 689–690 (Tex. Civ.
   App. 1960).
          In Hernandez, for example, the plaintiff slipped in vomit and fell. 549
   S.W.2d at 16. The “only evidence . . . of how long the substance had been on
   the floor” was the plaintiff’s testimony that the vomit appeared “already
   dried where it looks like cake. It wasn’t just where you could rub your hands
   on it and it would splash all over you. It was just drying.” Id. Based on this
   testimony, the appellate court affirmed a judgment entered on a jury verdict
   for plaintiff. Id. The court stated that “[n]o expert testimony was produced
   to estimate how long a period would be required for the substance to reach
   this condition, but we conclude that the jury was properly allowed to make
   its own estimate, based on its general experience and plaintiff’s description
   of what he saw.” Id. at 17. “Our question is whether reasonable minds could
   draw the inference that regurgitated food which was ‘already dried where it
   looks like cake’ had been on the floor for a sufficient length of time that it




                                         9
Case: 20-11080     Document: 00516267889            Page: 10   Date Filed: 04/05/2022




                                     No. 20-11080


   should have been discovered and removed. We conclude that reasonable
   minds could draw this inference.” Id.; see also Kofahl, 151 S.W.3d at 681
   (testimony that edges of puddle of liquid were “very tacky and gummy” as if
   the puddle was “starting to dry up” was evidence of show constructive
   knowledge), Bolton, 333 S.W.2d at 690 (testimony that grape juice appeared
   dried around the edges permitted inference that spill had been on the floor
   long enough to result in constructive notice).
          Here, the summary judgment evidence, viewed in the light most
   favorable to Seigler, shows that the “cold,” “congealed” and “thicken[ed]
   up” chicken grease was on the floor right next to the “hot case” where hot
   rotisserie chickens are displayed. On these facts, it is reasonable to infer that
   the chicken grease was hot at the time that it spilled on the floor, given its
   proximity to the “hot case,” and that the grease had been on the floor long
   enough for Wal-Mart to have had an opportunity to discover it, given that it
   had cooled and congealed by the time of Seigler’s fall. Further, a jury could
   use its general experience to make its own estimate of how long it takes hot
   chicken grease to cool and congeal without the need for expert testimony.
   See Hernandez, 549 S.W.2d at 17. Because the evidence shows a genuine
   dispute of material fact regarding whether Wal-Mart had constructive notice
   of the spilled chicken grease, the district court erred in granting summary
   judgment.
          Wal-Mart argues that Seigler is not entitled to an inference that the
   chicken grease was hot when it spilled because there is no evidence that the
   chicken grease fell from the hot case, and maintains that it is equally plausible
   that the grease fell from a customer’s shopping cart in front of the hot case
   only after the chicken had been removed from the counter and carried around
   for long enough to have cooled down. We disagree. That there may be other
   conceivable possibilities does not change that it is reasonable, given the




                                          10
Case: 20-11080     Document: 00516267889               Page: 11   Date Filed: 04/05/2022




                                        No. 20-11080


   location of the spill directly in front of the hot case, to infer that the grease
   was hot when it fell on the floor.
                                            IV.
          For the foregoing reasons, the district court’s grant of summary
   judgment to Wal-Mart is REVERSED and the case is REMANDED for
   further proceedings.




                                             11